Case 4:19-cr-00135 Document 7 Filed on 02/21/19 in TXSD Page 1 of 2

Un|ted States Couns
Southem District of Texas
F | L E D

UNITED sTATEs DISTRICT CoURT
soUTHERN DISTRICT oF TEXAS FEB 21 2919

HOUSTON DIVISION Dav[dd_md[ey’C|grkofCourf

UNITED STATES ()F AMERICA §

§

V. § CRIMINAL N()‘ R

§ 9 C 135
RAFAEL E. PINTO-FRANCESCHI §
and § UNDER SEAL
FRANZ H. MULLER-HUBER §

N()TICE OF RELATED CASES

The United States of America gives notice to the Court that the above-
captioned matter is related to several other cases currently pending in the Southern
District of Texas and requests this Court consolidate it With these other matters for
ease of disposition and conservation of Court resources In particular, this case is
related to Um`tea’ States v. Camacho, Case No. l7-CR-394. In that case, Camacho
Was charged With conspiracy to commit money laundering, in violation of 18 U.S.C.
§ l956(a)(l)(B)(i). His case was assigned to the Hon. Gray Miller, and Camacho
pleaded guilty that Court on July 5, 2017. Camacho is named as one of the
conspirators in this case, and the indictment alleges that the defendants, Rafael Pinto
and Franz Muller, conspired With Camacho to pay bribes, commit Wire fraud, and
commit money laundering Indeed, Count Five of the indictment charges a
conspiracy to commit money laundering identical to the count to Which Camacho

pleaded guilty.

Case 4:19-cr-00135 Document 7 Filed on 02/21/19 in TXSD Page 2 of 2

This case is also factually related to United States v. Guedez, Case No. 18-
CR-611, Which is assigned to the Hon. Gray Miller. Guedez Was charged by
information and pleaded guilty on October 30, 2018, to conspiring to commit money
laundering That money laundering conspiracy is the same conspiracy charged in
this case, and Co-Conspirators 3 and 4 in Guedez’s charging documents are the two
defendants charged here. (Guedez and Camacho’s cases are also factually related to
United States v. Castillo, Case No. 18-200, Which Was similarly assigned to the Hon.
Gray Miller. Defendant Castillo pleaded guilty on September 13, 2018, and
sentencing is scheduled for July 2019 in front of Judge Miller.)

TheUnited States requests that this case also be assigned to the Hon. Gray
Miller, who is presiding over the lowest-numbered case.

Respectfully submitted,
RYAN K. PATRICK

United States Attomey
Southem District of Texas

 

By: JOHN PEARSON
ROBERT JOHNSON
Assistant United States Attomeys

